                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
____________________________________
                                     :
DYLAN J. HOWARD,                     :
                                     :
            Plaintiff,               :   Civ. No. 18-800 (JMV/JBC)
                                     :
      v.                             :
                                     :
PTL. JORGE REYES, B.P.D., et al.,    :   OPINION
                                     :
            Defendants.              :
____________________________________:

VAZQUEZ, District Judge

I.     INTRODUCTION

       Plaintiff Dylan J. Howard, proceeding pro se, seeks to bring a federal civil rights complaint.

At this time,1 the Court must review Mr. Howard’s pleading, pursuant to 28 U.S.C. §§

1915(e)(2)(B) and 1915A, to determine whether it should be dismissed as frivolous or malicious,

for failure to state a claim upon which relief may be granted, or because it seeks monetary relief

from a defendant who is immune from such relief.

       For the reasons set forth below, the following claims may now proceed: (1) Howard’s 42

U.S.C. § 1983 unlawful search claim against all four Borough of Butler Police Department

(“BPD”) officers named in his complaint, i.e., Patrolman Kyle G. Fontanazza, Patrolman Jorge

Reyes, Lieutenant Scott T. Ricker, and Patrolman Scott Sinopoli; and (2) his § 1983 excessive

force claim against Patrolman Jorge Reyes. All other claims in Howard’s pleading are dismissed

without prejudice.




1
 The Court previously granted Mr. Howard leave to proceed in forma pauperis and ordered the
Clerk of the Court to file his complaint. (DE 2.)
II.    BACKGROUND

       Mr. Howard’s complaint formally identifies Fontanazza, Reyes, Ricker, and Sinopoli – and

those four individuals only – as defendants. 2 (DE 1.) The Court accepts the incredibly limited

factual allegations in Howard’s pleading, detailed below, as true for purposes of the present

screening.

       On March 31, 2016, BPD Patrolmen Fontanazza, Sinopoli, Reyes, and their supervising

officer, Lieutenant Ricker, all responded to a call at Howard’s home. (Id. at 3.) On that date, all

four officers entered Howard’s residence under false pretenses, and did so without a warrant,

permission, or any other valid authorization. (Id. at 3, 4.) Upon entering, Reyes, then accompanied

by Ricker, went to Howard’s bedroom where Reyes, without probable cause, shot Howard four

times in the torso with his BPD-issued firearm. (Id. at 3.)

       The four named defendants thereafter – at the direction of Ricker – falsely stated in their

respective police reports that Howard’s grandmother, Ann King, who lived with Mr. Howard at

his residence, gave them permission to enter. (Id.) In addition, “all [four officers] failed to secure

the crime scene properly and tampered with evidence by contaminating and removing objects from

the residence.” (Id.) Moreover, Reyes, Ricker, Fontanazza, and Sinopoli each violated BPD

protocol by failing to activate their body microphones before entering Howard’s home. (Id.)




2
  While the caption of Howard’s complaint appears to list Borough of Butler Police Department
as a fifth, stand-alone defendant (see DE 1 at 1), the balance of his pleading demonstrates that he
is not pursuing relief from that municipal entity. To be clear, Howard’s complaint includes no
specific factual allegations or formal claims against BPD. (See, generally, id.) Indeed, his
apparent listing of BPD in the caption of his complaint is the only time Howard refers to that
municipal entity as a stand-alone defendant. The substantive information in Howard’s pleading
instead shows that he is only pursuing claims against the four individual BPD officers listed above.
(See, generally, id.) The Court accordingly construes Howard’s complaint as not naming BPD as
a defendant.


                                                  2
       Howard – in conclusory fashion – alleges that the foregoing actions violated a number of

his rights under the Fourth, Fifth, Eighth, and Fourteenth Amendments of the United States

Constitution. (Id.)

III.   LEGAL STANDARD

       Under the Prison Litigation Reform Act, Pub. L. No. 104-134, §§ 801-810, 110 Stat. 1321-

66 to 1321-77 (Apr. 26, 1996) (“PLRA”), district courts must review complaints in those civil

actions in which a prisoner is proceeding in forma pauperis, see 28 U.S.C. § 1915(e)(2)(B), seeks

redress against a governmental employee or entity, see 28 U.S.C. § 1915A(b), or brings a claim

with respect to prison conditions, see 42 U.S.C. § 1997e. The PLRA directs district courts to sua

sponte dismiss any claim that is frivolous, is malicious, fails to state a claim upon which relief may

be granted, or seeks monetary relief from a defendant who is immune from such relief. See 28

U.S.C. § 1915(e)(2)(B).

       “The legal standard for dismissing a complaint for failure to state a claim pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii) is the same as that for dismissing a complaint pursuant to Federal Rule

of Civil Procedure 12(b)(6).” Schreane v. Seana, 506 F. App’x 120, 122 (3d Cir. 2012) (citing

Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000)); Mitchell v. Beard, 492 F. App’x 230, 232

(3d Cir. 2012) (discussing 42 U.S.C. § 1997e(c)(l)); Courteau v. United States, 287 F. App’x. 159,

162 (3d Cir. 2008) (discussing 28 U.S.C. § 1915A(b)). That standard is set forth in Ashcroft v.

Iqbal, 556 U.S. 662 (2009) and Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), as explicated

by the United States Court of Appeals for the Third Circuit.

       To survive the Court’s screening for failure to state a claim, the complaint must allege

‘sufficient factual matter’ to show that the claim is facially plausible. See Fowler v. UPMC

Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (citation omitted). “A claim has facial plausibility



                                                  3
when the plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Fair Wind Sailing, Inc. v. Dempster, 764 F.3d

303, 308 n.3 (3d Cir. 2014) (quoting Iqbal, 556 U.S. at 678). “[A] pleading that offers ‘labels or

conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not do.’” Iqbal,

556 U.S. at 678 (quoting Twombly, 550 U.S. at 555). A complaint may also be dismissed for

failure to state a claim if it appears “‘that the plaintiff can prove no set of facts in support of his

claim which would entitle him to relief.”’ Haines v. Kerner, 404 U.S. 519, 521 (1972) (quoting

Conley v. Gibson, 355 U.S. 41, 45-46 (1957)); Milhouse v. Carlson, 652 F.2d 371, 373 (3d Cir.

1981). Pro se pleadings are liberally construed. See Haines, 404 U.S. at 520-21. Nevertheless,

“pro se litigants still must allege sufficient facts in their complaints to support a claim.” Mala v.

Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013) (citation omitted)).

IV.    DISCUSSION

       A. 42 U.S.C. § 1983

       A plaintiff may have a cause of action under 42 U.S.C. § 1983 for violations of his

constitutional rights by a state official or employee. That statute provides, in relevant part:

               Every person who, under color of any statute, ordinance, regulation,
               custom, or usage, of any State or Territory . . . subjects, or causes to
               be subjected, any citizen of the United States or other person within
               the jurisdiction thereof to the deprivation of any rights, privileges,
               or immunities secured by the Constitution and laws, shall be liable
               to the party injured in an action at law, suit in equity, or other proper
               proceeding for redress.

42 U.S.C. § 1983.

       To obtain relief under § 1983, a plaintiff must establish: (1) that one of his rights secured

by the Constitution or laws of the United States was violated; and (2) that this violation was caused

or committed by a person acting under color of state law. See West v. Atkins, 487 U.S. 42, 48



                                                  4
(1988); Graham v. Connor, 490 U.S. 386, 393-94 (1989) (noting that Section 1983 does not

provide substantive rights; rather, it provides a vehicle for vindicating violations of other federal

rights).

           B. Howard’s unlawful search claim against Fontanazza, Sinopoli, Reyes,
              and Ricker may proceed

           Howard first appears to be asserting an unlawful search claim against BPD officers

Fontanazza, Sinopoli, Reyes, and Ricker; this claim is rooted in the Fourth Amendment. “It is a

‘basic principle of Fourth Amendment law’ that searches and seizures inside a home without a

warrant are presumptively unreasonable.” Groh v. Ramirez, 540 U.S. 551, 559 (2004) (quoting

Payton v. New York, 445 U.S. 573, 586 (1980)). Nevertheless, “the warrant requirement is subject

to certain exceptions.” Brigham City, Utah v. Stuart, 547 U.S. 398, 403 (2006). The exceptions

include exigent circumstances and consent. See Couden v. Duffy, 446 F.3d 483, 496 (3d Cir. 2006).

           Here, Howard claims that all four BPD officers entered his home on March 31, 2016

without a warrant, permission, or any other valid authorization. (See DE 1 at 3, 4.) He expressly

claims that his grandmother did not consent to their entry. (See id. at 3.) Furthermore, Howard

does not allege any facts which suggest that the officers’ warrantless entry into his home was

justified based on other exigent circumstances. The Court will accordingly permit Howard’s

unlawful search claim against Fontanazza, Sinopoli, Reyes, and Ricker to proceed.

           C. Howard’s excessive force claim against Reyes may also proceed

           Mr. Howard next raises an excessive force claim against Reyes, who, again, allegedly shot

Howard four times in the torso. (See DE 1 at 3.) Howard expressly claims Reyes fired at him with

the “intent to kill without probable cause.” (See id. at 4.) Howard’s excessive force claim against

Reyes is rooted in the Fourth Amendment. Indeed:




                                                   5
               “[A]ll claims that law enforcement officers have used excessive
               force . . . in the course of an arrest . . . should be analyzed under the
               Fourth Amendment and its ‘reasonableness’ standard.” Graham[,
               490 U.S. at 395]. “Determining whether the force used to effect a
               particular seizure is ‘reasonable’ under the Fourth Amendment
               requires a careful balancing of the nature and quality of the intrusion
               on the individual’s Fourth Amendment interests against the
               countervailing governmental interests at stake.” Id. at 396 []
               (internal quotation marks omitted).                An analysis of the
               reasonableness of an officer’s actions “requires careful attention to
               the facts and circumstances of each particular case, including the
               severity of the crime at issue, whether the suspect poses an
               immediate threat to the safety of the officers or others, and whether
               he is actively resisting arrest or attempting to evade arrest by flight.”
               Id.; see also Sharrar v. Felsing, 128 F.3d 810, 822 (3d Cir. 1997)
               (abrogated on other grounds by Curley v. Klem, 499 F.3d 199 (3d
               Cir. 2007)) (“Other relevant factors include the possibility that the
               persons subject to the police action are themselves violent or
               dangerous, the duration of the action, whether the action takes place
               in the context of effecting an arrest, the possibility that the suspect
               may be armed, and the number of persons with whom the police
               officers must contend at one time.”).

Damiani v. Duffy, 754 F. App’x 142, 146-47 (3d Cir. 2018).

       Here, Howard alleges – albeit in sparse fashion – that Reyes used deadly force against him

without probable cause to do so. In light of these unequivocal factual allegations, the Court will

permit Howard’s excessive force claim against Reyes to proceed past screening.

       D. Howard’s putative unlawful arrest claim is dismissed

       It appears that Howard may also be attempting to bring a § 1983 unlawful arrest claim.

(See DE 1 at 4 (Howard asserting claim for “deprivation of life and liberty”).) For this Fourth

Amendment-based claim to proceed past screening, Howard must allege: “(1) that there was an

arrest; and (2) that the arrest was made without probable cause.” 3 James v. City of Wilkes-Barre,


3
 “Probable cause to arrest exists when the facts and the circumstances within the arresting officer’s
knowledge are sufficient in themselves to warrant a reasonable person to believe that an offense
has been or is being committed by the person to be arrested.” Merkle v. Upper Dublin Sch. Dist.,
211 F.3d 782, 788 (3d Cir. 2000) (internal quotations and citation omitted); see also Minatee v.
Phila. Police Dep’t, 502 F. App’x 225, 228 (3d Cir. 2012) (citation omitted).

                                                  6
700 F.3d 675, 680 (3d Cir. 2012) (citations omitted). Here, Howard’s complaint fails to state that

he was arrested, much less claim that this arrest was made without probable cause. Howard

accordingly fails to state a § 1983 unlawful arrest claim against any of individual defendants.

          E. Howard’s putative unlawful imprisonment claim is dismissed

          It likewise appears that Howard may be asserting a § 1983 claim for unlawful

imprisonment.       (See DE 1 at 5 (Howard requesting monetary damages for his “Wrongful

Imprisonment.”).) For this Fourth Amendment-based claim to proceed past screening, Howard

must allege: “(1) that he was detained; and (2) that the detention was unlawful.” Glaspie v. County

of Gloucester, No. 15-7691, 2018 WL 4179461, at *4 (D.N.J. Aug. 31, 2018) (citing Wallace v.

Kato, 549 U.S. 384, 389 (2007)). Howard’s complaint fails to allege that he was imprisoned after

being shot, much less claim that this detention was unlawful. Howard accordingly fails to state a

§ 1983 unlawful imprisonment claim against any of individual defendants and that claim –

insomuch as Howard is trying to bring such a claim – will be dismissed.

          F. Howard’s putative § 1983 conspiracy claim is dismissed

          Howard may also be attempting to bring a § 1983 conspiracy claim 4 against Fontanazza,

Sinopoli, Reyes, and Ricker based on their purported breaches of BPD protocol and their

coordinated effort to falsely state in their respective police reports that Howard’s grandmother


4
    “The [specific] elements of a claim of conspiracy to violate federal civil rights are as follows:

          (1) two or more persons conspire to deprive any person of constitutional rights; (2)
          one or more of the conspirators performs . . . any overt act in furtherance of the
          conspiracy; and (3) that overt act injures the plaintiff in his person or property or
          deprives the plaintiff of any right or privilege of a citizen of the United States, with
          the added gloss under § 1983 that the conspirators act under the color of state law.”

    Jutrowski v. Township of Riverdale, 904 F.3d 280, 294 n. 15 (3d Cir. 2018) (citing Barnes
    Foundation v. Township of Lower Merion, 242 F.3d 151, 162 (3d Cir. 2001)) (internal quotations
    and bracketing omitted).


                                                     7
gave them permission to enter his home on March 31, 2016. As the Third Circuit recently

explained:

             To prevail on a conspiracy claim under § 1983, a plaintiff must
             prove that persons acting under color of state law “reached an
             understanding” to deprive him of his constitutional rights. Adickes
             v. S.H. Kress & Co., 398 U.S. 144, 150-52 [] (1970). Such rights
             include, of course, those protected by the Due Process Clause of the
             Fourteenth Amendment, such as the “right to be heard in an
             impartial forum,” Great W. Mining & Mineral Co. v. Fox
             Rothschild LLP, 615 F.3d 159, 161 (3d Cir. 2010), and the “right of
             access to the courts,” Monroe v. Beard, 536 F.3d 198, 205 (3d Cir.
             2008). Those rights “assure[] that no person will be denied the
             opportunity to present to the judiciary allegations concerning
             violations of . . . constitutional rights.” Wolff v. McDonnell, 418
             U.S. 539, 579 [] (1974).

             . . . [T]he right of access to the courts . . . [is] denied when law
             enforcement officers conspire to cover up constitutional violations,
             see, e.g., Colbert[ v. City of Chicago, 851 F.3d 649, 657-58 (7th Cir.
             2017)] (holding that the plaintiff could allege under § 1983 that “the
             named officers participated in something akin to a ‘conspiracy of
             silence among the officers’ in which defendants refuse to disclose
             which of their number has injured the plaintiff”). A “conspiracy of
             silence” among officers is actionable as a § 1983 conspiracy because
             the coordinated officer conduct “impede[s] an individual’s access to
             courts” and renders “hollow” a victim’s right to redress in a court of
             law. Vasquez v. Hernandez, 60 F.3d 325, 328-29 (7th Cir. 1995)
             (“[W]hen police officers conceal or obscure important facts about a
             crime from its victims rendering hollow the right to seek redress,
             constitutional rights are undoubtedly abridged.”); see also Swiggett
             v. Upper Merion Twp., No. 08-2604, 2008 WL 4916039, at *4 (E.D.
             Pa. Nov. 17, 2008) (“[C]ourts have found that concealing a
             constitutional violation, including use of excessive force, does not
             amount to a separate constitutional violation unless the victim of the
             concealment was deprived of his right of access to the courts.”).

             After a plaintiff establishes that the object of the conspiracy was the
             deprivation of a federally protected right, “the rule is clear that” the
             plaintiff “must provide some factual basis to support the existence
             of the elements of a conspiracy: agreement and concerted action.”
             Capogrosso v. Supreme Court of N.J., 588 F.3d 180, 184-85 (3d Cir.
             2009) (citing Crabtree v. Muchmore, 904 F.2d 1475, 1481 (10th Cir.
             1990)). To show agreement, he must demonstrate that “the state
             actors named as defendants in the[] complaint somehow reached an


                                                8
               understanding to deny [the plaintiff] his rights,” Kost v.
               Kozakiewicz, 1 F.3d 176, 185 (3d Cir. 1993) . . . .

Jutrowski v. Township of Riverdale, 904 F.3d 280, 293-95 (3d Cir. 2018).

       In his complaint, Howard expressly alleges that all four BPD officer defendants – acting in

concert, at the direction of Ricker – knowingly falsified their respective written reports to indicate

that Howard’s grandmother, Ann King, consented to the defendants’ entry into Howard’s home

on March 31, 2016. (DE 1 at 3.) As noted above, but-for Ms. King’s purported authorization, the

officers’ warrantless entry into Howard’s dwelling under the circumstances alleged by Howard

would violate the Fourth Amendment. Howard has therefore alleged sufficient facts showing that

these defendants engaged in an after-the-fact conspiracy to conceal their unauthorized – and thus,

unconstitutional – March 31st entry into residence. 5

       Howard, however, does not assert that the knowingly false information Fontanazza,

Sinopoli, Reyes, and Ricker provided in their respective reports has deprived him of his

constitutional right of access to the courts. Indeed, Howard’s complaint contains no facts that

indicate that Howard’s ability to pursue relief in a judicial forum has been impeded because the

defendants’ reports falsely claim that Ms. King authorized entry into Howard’s dwelling. Howard

likewise fails to allege any facts which indicate that the BPD officers included this untruthful

information with the goal of depriving Howard of his federally protected right of court access.

Again, “concealing a constitutional violation, including [a Fourth Amendment violation], does not

amount to a separate constitutional violation unless the victim of the concealment was deprived of


5
  Mr. Howard also claims that all four BPD officers “failed to secure the crime scene properly[,]
tampered with evidence by contaminating and removing objects from the residence[,]” and
otherwise “broke protocol” in a manner which may have inhibited Howard’s ability to develop his
civil rights case, i.e., “by not activating police issued body microphones before responding to
Howard’s residence.” (DE 1 at 3.) Howard does not, however, claim that any of these actions
were conspiratorial in nature, i.e., performed by the defendants in concert, pursuant to an
agreement.

                                                  9
his right of access to the courts.” Jutrowski, 904 F.3d at 294-95 (quoting Swiggett, 2008 WL

4916039, at *4). Howard’s pleading accordingly fails to state a viable § 1983 conspiracy claim

under the standard announced in Jatrowski.

V.       CONCLUSION

         For the reasons set forth herein, Howard’s § 1983 unlawful search claim may proceed

against all four defendants, i.e., Fontanazza, Sinopoli, Reyes, and Ricker. Howard’s § 1983

excessive force claim against Reyes may also proceed. All other claims in Howard’s complaint

are dismissed without prejudice. Howard is provided forty-five (45) days to file an amended

complaint, if he so elects, as to those claims dismissed without prejudice. 6 If he fails to do so, then

those claims will be dismissed with prejudice. 7 An appropriate Order accompanies this Opinion.



Date: June 21, 2019                                    s/ John Michael Vazquez
At Newark, New Jersey                                  JOHN MICHAEL VAZQUEZ
                                                       United States District Judge




6
  Howard should note that when an amended complaint is filed, it supersedes the original and
renders it of no legal effect, unless the amended complaint specifically refers to or adopts the
earlier pleading. See West Run Student Housing Associates, LLC v. Huntington National Bank,
712 F.3d 165, 171 (3d Cir. 2013)(collecting cases); see also 6 Charles Alan Wright & Arthur R.
Miller, Federal Practice and Procedure § 1476 (3d ed. 2008). To avoid confusion, the safer practice
is to submit an amended complaint that is complete in itself. Wright & Miller, supra, at § 1476.
7
    This means that Howard will be unable to bring those claims again.

                                                  10
